Per Curiam.
This controversy grows out of a collision of the automobiles belonging to the respective parties and each is seeking damages against the other.The trial court found that both parties were negligent, and dismissed the action.
The accident occurred on August 10, 1921, upon the Olympic Highway, in Mason county. The road at this place is graveled, appellant claiming a width of fifteen feet for the traveled way, and respondent a width of twelve feet. It is conceded that there is a good deal of narrow roadway along this portion of the highway, and many curves and dangerous places render it necessary to use more than ordinary care in driving. The collision took place on a twenty-eight degree curve. There is considerable growth along the sides of the road, and for a distance, estimated from 164 to 200 *479feet, the occupants of the respective cars could not see each other. Appellant claimed that respondent was upon respondent’s left-hand side of the road, and respondent admitted that he was in the middle of the road and that this was the portion of the road at that point usually traveled. It was claimed that appellant was negligent in driving too rapidly, and in failing to have his car under proper control, and in not giving any warning of his approach before reaching the curve.
In our opinion, there was sufficient testimony to sustain the findings of the trial court as to the negligence of each of the parties, and the judgment will therefore be affirmed.